April 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 ZULEIMA OLIVARES, INDIVIDUALLY AND AS THE REPRESENTATIVE
  OF THE ESTATE OF PEDRO OLIVARES, JR., AND PEDRO OLIVARES,
                          Appellants

NO. 14-12-00198-CV                      V.

 BROWN & GAY ENGINEERING, INC., AND MIKE STONE ENTERPRISES,
                        INC., Appellees
              ________________________________

      This cause, an appeal from the orders in favor of appellees, Brown & Gay
Engineering, Inc., and Mike Stone Enterprises, Inc., signed February 23, 2012, was
heard on the transcript of the record. We have inspected the record and find error
in the orders granting dismissal. We therefore order the trial court’s orders
REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Brown & Gay Engineering, Inc., and Mike Stone Enterprises, Inc.

      We further order this decision certified below for observance.